Order so far as appealed from denying motion of defendants-appellants for an order requiring the plaintiffs to serve an amended complaint in which the cause or causes of action of each plaintiff shall be separately stated and numbered without intermingling therein immaterial and irrelevant allegations as to the acts or conduct of the plaintiffs, or of defendants with respect to the plaintiffs, who have no connection with the cause or causes of action sought to be stated', reversed, with twenty dollars.costs and disbursements, and the motion granted. No opinion. Present — Martin, P. J., McAvoy, O’Malley, Townley and Glennon, JJ.; O’Malley and Townley, JJ., dissent. [See post, p. 870.]